         Case 4:21-cv-01309-YGR Document 18 Filed 06/14/21 Page 1 of 1



 1      CENTER FOR DISABILITY ACCESS
        Raymond Ballister Jr., Esq., SBN 111282
 2      Russell Handy, Esq., SBN 195058
 3      Amanda Seabock, Esq., SBN 289900
        Zachary Best, Esq., SBN 166035
 4      Mail: 8033 Linda Vista Road, Suite 200
        San Diego, CA 92111
 5      (858) 375-7385; (888) 422-5191 fax
        amandas@potterhandy.com
 6
        Attorneys for Plaintiff
 7                             UNITED STATES DISTRICT COURT
 8                            CENTRAL DISTRICT OF CALIFORNIA
 9      CHRIS LANGER,                                     Case: 4:21-cv-01309-YGR
10               Plaintiff,
                                                          Order of Dismissal Pursuant to
11         v.                                             Plaintiff’s Notice of Voluntary
                                                          Dismissal With Prejudice
12
        WYNDHAM VACATIONS
13                                                        Fed. R. Civ. P. 41(a)(1)(A)(i)
        OWNERSHIP, INC., a Delaware
14
        Corporation;
15
16               Defendants.

17
18           PLEASE TAKE NOTICE that Plaintiff Chris Langer, hereby
19     voluntarily dismisses the above captioned action with prejudice pursuant to
20     Federal Rule of Civil Procedure 41(a)(1)(A)(i).
21              Defendant Wyndham Vacations Ownership, Inc., a Delaware
22     Corporation has neither answered Plaintiff’s Complaint, nor filed a motion
23     for summary judgment. Accordingly, this matter may be dismissed without
24     an Order of the Court.
                                                CENTER FOR DISABILITY ACCESS
25     Dated: June 02, 2021
                                                By: /s/ Amanda Seabock
26                                                     Amanda Seabock
27                                                     Attorneys for Plaintiff
28 PURSUANT TO NOTICE, IT IS SO ORDERED.
            June 14, 2021
     Date: _____________________________________              ______________________________________________
                                                              YVONNE GONZALEZ ROGERS
                                                              UNITED STATES DISTRICT JUDGE
                      Plaintiff’s Notice of Voluntary Dismissal With Prejudice Pursuant to
                                   Federal Rule of Civil Procedure 41(a)(1)(A)(i)
